Judgment, Supreme Court, Bronx County (Daniel Sullivan, J., at hearing; Arlene Silverman, J., at plea and sentencing), rendered on or about January 25, 1994, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him to a term of 5 years probation, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761).
We have considered defendant’s other arguments, including those raised in his pro se supplemental brief, and find them to be without merit.
Concur — Rosenberger, J. P., Ellerin, Nardelli and Rubin, JJ.